Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Randall Greenough, Appellant                          Appeal from the 402nd District Court of
                                                       Wood County, Texas (Tr. Ct. No. 23,425-
 No. 06-18-00023-CR         v.                         2017). Memorandum Opinion delivered by
                                                       Chief Justice Morriss, Justice Moseley and
 The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Randall Greenough, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 13, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk